      Case 2:19-cv-01838-TLN-AC Document 21 Filed 05/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOSHUA NEIL HARRELL,                             No. 2:19-cv-1838 TLN AC P
12                       Plaintiff,
13            v.                                       FINDINGS AND RECOMMENDATIONS
14    ANTUAN SIMMONS, et al.,
15                       Defendants.
16

17          By order filed April 27, 2020, plaintiff was given an additional fourteen days to pay the

18   filing fee and was cautioned that failure to do so would result in a recommendation that this

19   action be dismissed. ECF No. 19. The fourteen-day period has now expired, and plaintiff has not

20   paid the fee.

21          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

22   prejudice.

23          These findings and recommendations are submitted to the United States District Judge

24   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

25   after being served with these findings and recommendations, plaintiff may file written objections

26   with the court and serve a copy on all parties. Such a document should be captioned

27   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

28   ////
                                                       1
      Case 2:19-cv-01838-TLN-AC Document 21 Filed 05/29/20 Page 2 of 2

 1   failure to file objections within the specified time may waive the right to appeal the District
 2   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 3   DATED: May 28, 2020
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
